136 N.J. Super. 460 (1975)
346 A.2d 624
IN THE MATTER OF NEIL LUCAS, FUGITIVE FROM THE STATE OF NEVADA.
Superior Court of New Jersey, Appellate Division.
Argued September 30, 1975.
Decided October 22, 1975.
Before Judges MATTHEWS, LORA and MORGAN.
Mr. Michael D. Schottland argued the cause for appellant (Messrs. Chamlin, Schottland & Rosen, attorneys; Mr. Thomas W. Cavanagh, Jr., on the brief).
Mr. Paul F. Chaiet, Assistant County Prosecutor, argued the cause for respondent (Mr. James M. Coleman, Jr., Monmouth County Prosecutor, attorney).
Mr. Robert S. Raymar argued the cause on behalf of Honorable Brendan T. Byrne, Governor of the State of New Jersey, appearing amicus curiae (Mr. Lewis B. Kaden, Special Counsel to the Governor, attorney).
Mr. Marc J. Friedman, Deputy Attorney General, argued the cause on behalf of the State of New Jersey, appearing amicus curiae (Mr. William F. Hyland, Attorney General of New Jersey, attorney).
PER CURIAM.
The judgment of the trial court is affirmed substantially for the reasons set forth in Judge McGann's opinion of May 12, 1975, reported at 136 N.J. Super. 24.